DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed July 7, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-17 and 19 in the reply filed on July 7, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the claims of Groups I and II.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and would require a different knowledge base and/or a different thought processes for a search therefore, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pixel region (what constitutes or defines the pixel regions) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  ARRAY SUBSTRATE AND  HAVING FORCE TFTs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
It is confusing when the pressure component and the force TFT are stated as separate element when the force TFT comprises the pressure component.  It is not clear as to what constitutes the pixel region.  Also, it is not clear as to what constitutes the pressure component. Is it 21, 22 and 23 (See specification page 7, lines 6-8); or is it 21 and 33 (See Figure 4)?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, 12-13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0204896 A1).
In regard to claim 1, Park et al. teach an array substrate SUF, which is divided into a plurality of pixel regions, each of the pixel regions being provided with a pixel thin 
In regard to claim 2, Park et al. teach the pressure component BS comprises a contact electrode BS, a pressure sensing layer MB, and a bias electrode PI stacked sequentially, and the contact electrode BS connected to the one of the first electrode SS and the control electrode SG of the force TFT ST (Figure 5A, pages 5-7, paragraphs [0063]-[0088]).
In regard to claim 3, Park et al. teach an active layer DA of the pixel TFT DT disposed in the same layer as an active layer SA of the force TFT ST, and a first electrode DS and a second electrode DD of the pixel TFT DT disposed in the same layer as the first electrode SS and the second electrode SD of the force TFT ST, and a control electrode DG of the pixel TFT DT disposed at a side of the active layer DA of the pixel TFT DT facing the first electrode DS and the second electrode DD of the pixel TFT DT, and the control electrode SG of the force TFT ST disposed at a side of the active layer SA of the force TFT ST facing away from the first electrode SS and the second electrode SD of the force TFT ST (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 7, Park et al. teach an active layer DA of the pixel TFT DT disposed in the same layer as an active layer SA of the force TFT ST, a first electrode 
In regard to claim 10, Park et al. teach at least one of the bias electrode PI and the pressure sensing layer MB having a plate structure (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 12, Park et al. teach a display panel, comprising the array substrate SUF of claims 1 (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 13, Park et al. teach a display component OLED connected to a second electrode DD of the pixel TFT DT, the display component OLED being at one side of the active layers SA/DA of the force TFT ST and the pixel TFT DT and the pressure component BS being at the other side of the active layers SA/DA of the force TFT ST and the pixel TFT DT (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 15, Park et al. teach a display panel divided into a plurality of pixel regions, the display panel comprising:  a pixel TFT DT disposed in each of the plurality of pixel regions; a pressure component BS and a force TFT ST disposed in at least one of the plurality of pixel regions, the force TFT ST comprising a first electrode SS, a second electrode SD, and a control electrode SG, the pressure component BS being connected to one of the first electrode SS and the control electrode SG of the force TFT ST, and the pressure component BS comprising at least a pressure sensing layer MB; and a display component OLED comprising at least a light emitting layer OL, wherein the light emitting layer OL and the pressure sensing layer MB are 
In regard to claim 16, Park et al. teach the pixel TFT DT and the display component OLED provided as a display substrate, the force TFT ST and the pressure component BS are provided as a sensing substrate, and the display substrate is attached to the sensing substrate (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 17, Park et al. teach the light emitting layer OL and the pressure sensing layer MB disposed at different sides of the display panel to allow the pressure sensing layer MB not to be patterned (Figure 5A, pages 5-7, paragraphs [0063]-[0088]). 
In regard to claim 19, Park et al. teach a display device, comprising the display panel of claim 12 (Figure 5A, pages 5-7, paragraphs [0063]-[0088]).

Allowable Subject Matter
Claims 4-6, 8-9, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:

Lee et al. (US 10,468,434 B2)		Lee et al. (US 10,847,545 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS
July 20, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822